
	

114 HR 4916 IH: To reauthorize the program of the Department of Veterans Affairs under which the Secretary of Veterans Affairs provides health services to veterans through qualifying non-Department health care providers.
U.S. House of Representatives
2016-04-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4916
		IN THE HOUSE OF REPRESENTATIVES
		
			April 12, 2016
			Mr. Poliquin (for himself and Ms. Pingree) introduced the following bill; which was referred to the Committee on Veterans’ Affairs
		
		A BILL
		To reauthorize the program of the Department of Veterans Affairs under which the Secretary of
			 Veterans Affairs provides health services to veterans through qualifying
			 non-Department health care providers.
	
	
 1.Reauthorization of program of enhanced contract care authority for health care needs of veteransParagraph (3) of section 403(a) of the Veterans' Mental Health and Other Care Improvements Act of 2008 (Public Law 110–387; 38 U.S.C. 1703 note) is amended to read as follows:
			
 (3)DurationA veteran may receive health services under this section during the period beginning on the date specified in paragraph (2) and ending on August 7, 2021..
		
